                Case 1:16-cr-00377-PAE Document 183 Filed 12/20/19 Page 1 of 1
                                                 U.S. Department of Justice
       [Type text]
                                                               United States Attorney
                                                               Southern District of New York

                                                               The Silvio J. Mollo Building
                                                               One Saint Andrew’ s Plaza
                                                               New York, New York 10007


                                                               December 20, 2019

       BY ECF AND EMAIL
       Honorable Paul A. Engelmayer
       United States District Judge
       Southern District of New York
       United States Courthouse
       40 Foley Square
       New York, New York 10007

               Re:    United States v. Afriyie, 16 Cr. 377 (PAE)

       Dear Judge Engelmayer:

                The Government respectfully submits for the Court’ s consideration a proposed Amended
       Order of Restitution in the above-captioned case. On October 18, 2019, the Second Circuit vacated
       this Court’ s original Order of Restitution, pursuant to which defendant John Afriyie was to pay
       restitution to his former employer, MSD Capital, L.P. (“ MSD” ), in the amount of $663,028.92,
       and remanded the case for recalculation of restitution following the Supreme Court’ s decision in
       Lagos v. United States, 138 S. Ct. 1684 (2018). See United States v. Afriye, 929 F.3d 63, 74 (2d
       Cir. 2019).

               As set forth in the enclosed letter, MSD subsequently reduced the amount of restitution it
       seeks, in order to comply with Lagos. (“ MSD Ltr.” ). Specifically, MSD has excised from its
       request for restitution “ all legal fees incurred by MSD for external counsel’ s work on MSD’ s
       private investigation concerning Mr. Afriyie, and on responding to subpoenas and request from
       Mr. Afriyie between March 2016 and January 2017.” (MSD Ltr. at 1). The Government believes
       that the remaining categories of legal fees for which MSD seeks restitution, set forth on the second
       page of the MSD Letter, are consistent with the Supreme Court’ s directive in Lagos. Accordingly,
       the Government respectfully submits a proposed Amended Order of Restitution in the amount of
       $511,368.92.

                                                            Respectfully submitted,
Any RSSRVLWLRQ or response by the defendantWRWKH
proposed DPHQGHGRUGHURI UHVWLWXWLRQLVGXHQR            GEOFFREY S. BERMAN
ODWHUWKDQ'HFHPEHU                               United States Attorney
                                            By:         /s/
SO ORDERED.                                                 Christine I. Magdo
              
           __________________________________
                 PAUL A. ENGELMAYER
                                                            Edward A. Imperatore
                                                            Assistant U.S. Attorneys
                 United States District Judge
